DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                  Preliminary amendment
2. The preliminary amendment filed on 08/31/2021 has been acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3. Claim(s) [1-2, 9, 11-12, 19 and 21]is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated  by Nakata (US. 2018/0035034).

Reclaim 1, Nakata discloses a  system for automatically adjusting an aperture of a camera (see fig. 1) , comprising: at least one storage medium (see 21 fig. 1) including a set of instructions for automatically adjusting the aperture of the camera (see ¶0060, the camera control portion 211 restricts a maximum aperture value of the aperture 102, and stores information thereof in the memory 212 at step S604); and at least one processor in communication with the storage medium (see 211 fig. 1), wherein when executing the set of instructions, the at least one processor (211) is directed to: obtain at least two parameters out of three parameters of the camera (see fig. 6, steps 602,603, 604, 605, 607 [602 is  lens information  can also be the focal length as described in the text of ¶¶0023, 0024, 603and 604  is, in formation about luminance and 607 is information about exposure]), the three parameters including a luminance parameter (603 fig.6), an exposure parameter (605 fig. 6), and a focal length parameter (602 fig. 6 and ¶¶0023-0024); determine a step length of the aperture based on the at least two parameters (see 0064, step S609, the table generation portion 209 generates aperture table data on the basis of the lens information which has been acquired and the information (restriction information) related to the restriction of each exposure parameter [aperture data is equated to the claimed step length of the aperture  since that, aperture data, is information to control the aperture during exposure as described in the text of ¶0025]); and automatically adjust the aperture of the camera based on the step length (¶¶0025 and 0068, the camera 1 of the present embodiment is configured to generate aperture table data on the basis of information related to luminance of an object in addition to lens information of the lens unit 100. With this configuration, the camera 1 according to the present embodiment is able to not only set an aperture value whose frequency of changing is low but also to suppress acquisition of an unnatural image due to an influence of focus or the like).

Reclaim 2, Nakata further discloses, wherein the at least one processor is further directed to: obtain a current luminance of the camera; obtain a target luminance of the camera; and determine the luminance parameter based on the current luminance and the target luminance (see step 603 fig. 6 and ¶0058, S603, the camera control portion 211 calculates a luminance signal (object luminance) by executing a photometric operation based on the image signal which has been acquired, and calculates target luminance, which is a target of exposure control, on the basis of the luminance signal. Then, the camera control portion 211 judges whether or not the calculated target luminance is included in the predetermined range).


Reclaim 9, Nakata furt5her discloses wherein to determine the step length of the aperture, the at least one processor is directed to: obtain a three-dimensional table including the luminance parameter, the exposure parameter, and the focal length parameter as three coordinate axes of the three-dimensional table; and determine the step length based on the three-dimensional table (see fig. 6, 602, 603, 604 and 605 and ¶¶0025 and 0068, the camera 1 of the present embodiment is configured to generate aperture table data on the basis of information related to luminance of an object in addition to lens information of the lens unit 100. With this configuration, the camera 1 according to the present embodiment is able to not only set an aperture value whose frequency of changing is low but also to suppress acquisition of an unnatural image due to an influence of focus or the like).


Reclaim 11, except a few changes in wording claim 11 has substantially same limitation as claim 1 above, and thus analyzed and rejected by same reasoning.

Re claim 12, except a few changes in wording has substantially same limitation as claim 2 above, and thus analyzed and rejected by same reasoning.
 

Reclaim 19,  claim 19 except its dependency has substantially same limitation as claim 9 above, and thus analyzed and rejected by same reasoning.

Reclaim21, claim 21 is a program for executing a function of claim 1 and a step of claim 11, and  thus analyzed and rejected by same reasoning as claims 1 and 11.
Allowable Subject Matter
4. Claims [3-8, 10 and 13-18] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Nomura (US. PAT. No. 8,558,936) discloses: According to the imaging apparatus of the above aspect, the exposure guide information is displayed, which indicates setting states of parameters for determining exposure, such as an aperture value and a shutter speed, together with a range of combination of the parameters for obtaining suitable exposure. As a result, even when a user sets a parameter with which a suitable exposure is not obtained, the user can easily recognize a value for obtaining the suitable exposure according to the exposure guide information. Therefore, the user can quickly set the suitable exposure based on the exposure guide information. In lines 57-67. 

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698